                                                                                                    Entered on Docket
                                                                                                    November 05, 2018
                                                                                                    EDWARD J. EMMONS, CLERK
                                                                                                    U.S. BANKRUPTCY COURT
                                                                                                    NORTHERN DISTRICT OF CALIFORNIA




                                             1
                                                                                              The following constitutes the order of the Court.
                                             2                                                Signed: November 2, 2018

                                             3
                                                                                              _________________________________________________
                                             4                                                M. Elaine Hammond
                                                                                              U.S. Bankruptcy Judge
                                             5
                                             6
                                             7                            UNITED STATES BANKRUPTCY COURT
                                             8                            NORTHERN DISTRICT OF CALIFORNIA
                                             9                                                       )    Case No. 18-50604 MEH
                                                 In re                                               )
UNITED STATES BANKRUPTCY COURT




                                            10                                                       )    Chapter 13
  for the Northern District of California




                                                 Ricardo John Rivera Jr. and                         )
                                            11                                                       )
                                                 Julie Gonzales-Rivera,                              )    Date: January 16, 2019
                                            12                                                       )    Time: 9:00 a.m.
                                                                                                     )    Ctrm: 3020 (San Jose)
                                            13                                                       )
                                                                                Debtors.             )
                                            14
                                                                                TRIAL SCHEDULING ORDER
                                            15
                                                         A status conference in the above-captioned adversary proceeding was held on
                                            16
                                                 November 2, 2018. Appearances were stated on the record.
                                            17
                                                         Good cause appearing, it is ORDERED as follows:
                                            18
                                                         l. A trial is set for January 16, 2019, at 9:00 a.m. in Courtroom 3020, 280 South First
                                            19
                                                 Street, San Jose, California. One day has been reserved for the hearing. The issue being tried
                                            20
                                                 is the value of the real property located at 140 College Road, Watsonville, CA 95076 as of the
                                            21
                                                 petition date.
                                            22
                                                         2. Any trial brief shall be filed and served seven days prior to the trial. Trial briefs are
                                            23
                                                 optional.
                                            24
                                                         3. Each party must, no later than seven days prior to the hearing, serve and file a witness
                                            25
                                                 list.
                                            26
                                            27
                                                                                                1
                                            28



                                             Case: 18-50604        Doc# 61      Filed: 11/02/18          Entered: 11/05/18 08:43:40    Page 1 of 4
                                             1           4. Each party must, no later than seven days prior to the hearing, provide each other
                                             2   with and lodge with the court copies of all exhibits such party intends to introduce into evidence,
                                             3   excluding exhibits to be used solely for impeachment, and of any summaries or compilations
                                             4   to be introduced under Fed. R. Evid. 1006.
                                             5           5. If any party expects to offer more than ten exhibits, such party must place them in a
                                             6   three-ring binder and tab each exhibit.
                                             7           6. The parties shall bring sufficient copies of exhibits for all counsel, the witness, and
                                             8   the court. Each copy of each exhibit shall be pre-marked by the proponent prior to the hearing.
                                             9   Debtor’s exhibits shall be numbered and Creditor’s exhibits shall be lettered. The parties may
UNITED STATES BANKRUPTCY COURT




                                            10   stipulate to use joint exhibits and to the manner in which they will be designated. Exhibit
  for the Northern District of California




                                            11   stickers may be obtained from the courtroom deputy.
                                            12           7. No later than three days prior to the hearing the parties must meet and confer
                                            13   regarding the matters in the following paragraph.
                                            14           8. At the commencement of the hearing, the parties shall be prepared to stipulate into
                                            15   evidence all exhibits that are admissible for at least one purpose and as to which there is no
                                            16   dispute as to authenticity or the ability of the opposing party to lay a foundation.
                                            17           9. Counsel should be aware that the court will not grant continuances of trial dates absent
                                            18   compelling circumstances beyond the parties’ or counsel’s control. The unavailability of
                                            19   parties, counsel, experts, or other necessary individuals will not constitute cause to continue a
                                            20   trial. Stipulations to continue a trial do not bind the court.
                                            21           Failure to comply with pre-trial requirements – including failing to file exhibits, witness
                                            22   lists, and trial briefs – will not result in a trial being reset, but will result in appropriate sanctions.
                                            23           10. Pursuant to Fed. R. Bankr. P. 7016 and Fed. R. Civ. P. 16(f), any failure of a party
                                            24   to comply timely with this order may result in judgment against such party, removal of the
                                            25   hearing from calendar, exclusion of evidence, or imposition of monetary or non-monetary
                                            26   sanctions.
                                            27
                                                                                                   2
                                            28



                                             Case: 18-50604         Doc# 61       Filed: 11/02/18       Entered: 11/05/18 08:43:40           Page 2 of 4
                                             1                              ***END OF ORDER***
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
UNITED STATES BANKRUPTCY COURT




                                            10
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                                                                     3
                                            28



                                             Case: 18-50604   Doc# 61   Filed: 11/02/18   Entered: 11/05/18 08:43:40   Page 3 of 4
                                             1                                COURT SERVICE LIST
                                             2
                                             3   Via ECF:
                                             4   All ECF Recipients
                                             5
                                             6
                                             7
                                             8
                                             9
UNITED STATES BANKRUPTCY COURT




                                            10
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                                                                        4
                                            28



                                             Case: 18-50604      Doc# 61   Filed: 11/02/18   Entered: 11/05/18 08:43:40   Page 4 of 4
